PER CURIAM.
This cause is before us on appeal and cross-appeal from a final order of the trial judge on remand. In Spey v. Hayes, 406 So.2d 1176 (Fla. 1st DCA 1981), this court remanded for determination of the relief to be afforded appellants in a suit seeking a mandatory injunction to require removal of improvements allegedly constructed in violation of the Santa Rosa Island Protective Covenants and Restrictions. Noting that “something less than the destruction of the improvements can be required and a reasonable time for conversion to permitted uses allowed,” this court left the determination of the relief to be afforded appellants to the discretion of the trial judge, after taking into account the factual matters and equitable considerations involved.
Since no abuse of discretion by the trial judge requiring reversal has been shown, we affirm his finding that the plans submitted by the property owner, as modified by the trial court, will bring the subject property into compliance with the restrictive covenants and this court’s opinion. Cross-appellants’ assertions of error are without merit. The order is affirmed without prejudice to appellees’ right to seek waiver or modification of the covenants in question, with the written consent of the majority of the lessees of the lots in the area, under the terms of the covenants.
ROBERT P. SMITH, Jr., and BOOTH and ZEHMER, JJ., concur.